UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4691


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMY DIOEN BURCH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00078-TLW-8)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Thomas McBratney, III, MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Amy   Dioen        Burch     appeals          her   seventy-eight-month

sentence imposed after her guilty plea to conspiracy to possess

with intent to distribute 280 grams or more of cocaine base

(“crack”).      On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there are no

meritorious grounds for appeal but raising the following issues:

(1) whether the district court complied with Fed. R. Crim. P. 11

while conducting Burch’s plea hearing; (2) whether the district

court erred in denying Burch’s motion for a variance sentence

based on the factors set forth in 18 U.S.C. § 3553(a) (2006);

and    (3)   whether   Burch’s     sentence          was   unreasonable.          For   the

reasons that follow, we affirm.

             First,    because     Burch       did    not    move    to   withdraw      her

guilty plea in the district court or raise any objections to the

Rule    11   colloquy,     we    review    the        colloquy      for   plain    error.

United States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002).

We find that the district court substantially complied with Rule

11’s requirements.          Second, because review of the sentencing

hearing reveals that the district court understood its ability

to grant Burch’s motion for a variance, but chose to deny the

motion, we cannot review that decision on appeal.                           See United

States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008) (noting that

we lack the authority to review a district court’s denial of a

                                           2
downward      departure       unless        the    district       court        failed     to

understand its authority to do so).

              Finally, we find Burch’s seventy-eight-month sentence

was reasonable.            See Gall v. United States, 552 U.S. 38, 51

(2007)     (providing       reasonableness         review     using       an     abuse     of

discretion standard).             We find no significant procedural errors,

id.; United States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008),

and find that the sentence is substantively reasonable.                             United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                           Review the

record reveals that Burch was sentenced at the bottom of her

correctly calculated advisory Sentencing Guidelines range, after

the   court      granted    the     Government’s       three-level        reduction       for

substantial assistance under U.S. Sentencing Guidelines Manual

§ 5K1.1 (2010).            Moreover, Burch fails to rebut the appellate

presumption        that     her    properly       calculated,      within-Guidelines

sentence is presumptively reasonable.                   United States v. Go, 517
F.3d 216, 218 (4th Cir. 2008).

              We    have    examined        the   entire    record     under       Anders,

including     the    issues        raised    in   Burch’s    pro     se    supplemental

brief,     and     have     found     no     meritorious      issues       for     appeal.

Accordingly,       we     affirm    the     district    court’s    judgment.             This

court requires that counsel inform Burch, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Burch requests that a petition be filed, but

                                              3
counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Burch.          We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    court   and   argument      would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         4